DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (corresponding to Figures 19-45) in the reply filed on February 12, 2021, is acknowledged.  In response to Applicant’s election, claims 1-20 are pending in this application.  An action on the merits follows.
Drawings
The drawings were received on August 6, 2019.  These drawings are unacceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "128" and "164" have both been used to designate an area of increased breathability in Fig. 6.  Examiner notes that the reference character “128” is further used to designate a third region (i.e., a crescent shape on the chest) in, for example, Fig. 4. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “142” has been used to designate both “a first region” as described in [0073] and “shoulders” as described in [0079].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate both “a second region” as described in [0073]  and “shoulders” as described in [0079].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “148” has been used to designate both “a fourth region” as described in [0073] and “a front fly” as described in [0079].  
The drawings are objected to because reference characters “258” and “259” appear to be swapped between Figs. 15 and 16, i.e., reference character “258” takes the place of reference character “259” and vice versa.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include at least the following reference characters not mentioned in the description: 296, 396, 496, and 596.  
In addition to the particular reference characters listed above that are not mentioned in the description, Examiner notes Applicant’s admission at [0087] that one or more reference numerals used in the figures may not appear in the specification.  This statement does not excuse the application from the requirements of 37 CFR 1.84(p)(5).  Due to the lengthy specification and large number of drawings and reference characters, the application has not necessarily been checked to the extent necessary to determine the presence of all possible minor errors (e.g., missing reference characters).  Applicant’s cooperation is respectfully requested in correcting any errors of which applicant may become aware in the specification and drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification – Title of the Invention 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
For example, the following title is suggested: COMPRESSIVE GARMENT HAVING OUTER LAYER.
Specification – Abstract
The abstract of the disclosure is objected to because line 5 recites “the base layer may not cover a wearer’s lateral thigh region”.  This appears to be a typographical error based on the remaining disclosure of figures and written description.  It is suggested that the portion of the abstract instead read “the outer layer may not cover a wearer’s lateral thigh region” (emphasis added).  
Specification – Disclosure
The disclosure is objected to because of the following informalities:
At [0075], “back side 136” should instead read “back side 134”;
At [0077], “upper section 108” should instead read “upper section 106”;
At [0077], “lower section 110” should instead read “lower section 108”; and
At [0088], “base layer 102” should instead read “base layer 202”.  
Appropriate correction is required.
Claim Objections
Claim 10 objected to because of the following informalities: the limitations of “the first leg portion” and “the second leg portion” are introduced at line 2 when only “a first, seamless leg portion” and “a second, seamless leg portion” were previously introduced in claim 9.  Applicant is encouraged to be consistent in their terminology.  It is suggested that the terminology used for the limitations in claim 10 be made to agree with those introduced in claim 9.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the limitations of “the first leg portion” and “the second leg portion” are introduced at line 2 when only “a first, seamless leg portion” and “a second, seamless leg portion” were previously introduced in claim 15.  Applicant is encouraged to be consistent in their terminology.  It is suggested that the terminology used for the limitations in claim 16 be made to agree with those introduced in claim 15.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the limitations of “the first leg portion” and “the second leg portion” are introduced at line 3 when only “a first, seamless leg portion” and “a second, seamless leg portion” were previously introduced in the claim.  Applicant is encouraged to be consistent in their terminology.  It is suggested that the terminology used for the limitations at line 3 be made to agree with those introduced earlier in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the portion of the entire circumference" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation instead read “a portion of the entire circumference”.
Claim 14 recites the limitation “the wearer’s lateral thigh regions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the limitation instead read “a wearer’s lateral thigh regions”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 14 attempts to claim a portion of a human organism.  Specifically, line 2 recites “the wearer’s lateral thigh regions.”  That said, Examiner notes that this rejection may be overcome if, for example, the cited portion of claim 14 were to instead read “a portion configured to cover the wearer’s lateral thigh regions.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0318868 to Luong (hereinafter, “Luong”).
Regarding claim 1, Luong teaches a garment (Figs. 1-5; article (10)), comprising: a base layer (12); and an outer layer (16), wherein the outer layer (16) extends around less than an entire circumference of the garment (Figs. 2A & 2B; spaces (52, 54) formed between panels of layer (16) so that layer (16) does not extend around entire circumference of article (10); [0029]), wherein the outer layer (16) includes a periphery (panels of layer (16) include upper and lower margins (20, 58) and edges (35, 37, 39, 41)), and wherein the outer layer (16) is coupled to the base layer (12) at less than an entirety of the periphery (Figs. 3-5; bottom margin (58) of layer (16) is un-affixed to layer (12) to create opening (60); [0035]).
Regarding claim 2, Luong teaches wherein the base layer (12) comprises a compressive material (layer (12) comprises a stretch textile that provides a tight, form-fitting part of article (10) that is able to exert compressive force on a wearer; [0022]-[0024]).
Regarding claim 3, Luong teaches wherein the base layer (12) at the portion of the entire circumference about which the outer layer (16) does not extend is configured to lay flat against a wearer's skin (layer (12) exhibits form-fitting characteristics including at portion of layer (12) not covered by layer (16); [0022]).
Regarding claim 4, Luong teaches wherein the outer layer (16) is coupled to the base layer (12) using seam tape (Fig. 6E; seam tape (80) reinforces couplings (40, 42); [0040]).
claim 5, Luong teaches wherein the outer layer (16) comprises a first portion (Fig. 4; first panel portion (28)) disposed on a front side (30) of the garment (10) and a second portion (Fig. 4; second panel portion (32)) disposed on a back side (34) of the garment (10).
Regarding claim 6, Luong teaches wherein the outer layer (16) does not cover lateral sides of the garment between the first portion and the second portion (Figs. 2A & 2B; spaces (52, 54) formed on lateral sides of article (10) between first panel portion (28) and second panel portion (32) of layer (16); [0029]).
Regarding claim 7, Luong teaches wherein the outer layer (16) extends downwards from an area proximate a waist portion of the garment (Figs. 3-5; layer (16) extends downward from upper margin (20) comprising waistband element; [0023]).
Regarding claim 8, Luong teaches wherein the base layer (12) is substantially seamless (layer (12) comprises a seamless construction; [0025]).
Regarding claim 9, Luong teaches wherein the base layer includes a first, seamless leg portion (leg portion (15)) and a second, seamless leg portion (leg portion (17)) (layer (12) including leg portions (15, 17) comprises a seamless construction; [0025]).
Regarding claim 11, Luong teaches a garment (Figs. 1-5; article (10)), comprising: a base layer (12) comprising a compressive material (layer (12) comprises a stretch textile that provides a tight, form-fitting part of article (10) that is able to exert compressive force on a wearer; [0022]-[0024]); an outer layer (16) positioned outward of at least a portion of the compressive material (Figs. 2-5; layer (12) is positioned underneath layer (16); [0035]); and seam tape (Fig. 6E; seam tape (80)) coupling the outer layer to the base layer (seam tape (80) reinforces couplings (40, 42); [0040]), wherein the outer layer (16) is configured to cover less than an entire circumference of a wearer of the garment (Figs. 2A & 2B; spaces (52, 54) formed on lateral sides of article (10) between first panel portion (28) and second panel portion (32) of layer (16); [0029]), and wherein the base layer (12) extends around at least a portion of the circumference not covered by the outer layer (Figs. 2A & 2B; layer (12) extends through formed by spaces (52, 54) in layer (16)).
Regarding claim 12, Luong teaches wherein the outer layer (16) includes a periphery (panels of layer (16) include upper and lower margins (20, 58) and edges (35, 37, 39, 41)), and wherein the seam tape (80) couples the outer layer (16) to the base layer (12) at less than an entirety of the periphery (Fig. 6E; seam tape (80) reinforces couplings (40, 42) while bottom margin (58) of layer (16) is un-affixed to layer (12) to create opening (60); [0035], [0040]).
Regarding claim 13, Luong teaches wherein the outer layer (16) comprises a first portion (Fig. 4; first panel portion (28)) disposed on a front side (30) of the garment (10) and a second portion (Fig. 4; second panel portion (32)) disposed on a back side (34) of the garment (10).
Regarding claim 14, Luong teaches wherein the portion of the circumference not covered by the outer layer (16) includes the wearer's lateral thigh regions (Figs. 2A & 2B; spaces (52, 54) in layer (16) correspond to a wearer’s lateral thigh regions).
Regarding claim 15, Luong teaches wherein the base layer (12) includes a first, seamless leg portion (leg portion (15)) and a second, seamless leg portion (leg portion (17)) (layer (12) including leg portions (15, 17) comprises a seamless construction; [0025]).
Regarding claim 17, Luong teaches a garment (Figs. 1-5; article (10)), comprising: a base layer (12) comprising a compressive material (layer (12) comprises a stretch textile that provides a tight, form-fitting part of article (10) that is able to exert compressive force on a wearer; [0022]-[0024]); and an outer layer (16) positioned outward of the base layer (Figs. 2-5; layer (12) is positioned underneath layer (16); [0035]), the outer layer (16) comprising a front side portion (Fig. 4; first panel portion (28)) and a back side portion (Fig. 4; second panel portion (32)), wherein the outer layer (16) is configured to not cover a lateral thigh portion of at least one leg of the wearer's lower body (Figs. 2A & 2B; spaces (52, 54) in layer (16) correspond to a wearer’s lateral thigh regions), and wherein the base layer (12) is configured to cover at least a portion of the lateral thigh portion (Figs. 2A & 2B; layer (12) extends through areas formed by spaces (52, 54) in layer (16) corresponding to lateral thigh of a wearer).
Regarding claim 18, Luong teaches further comprising seam tape (Fig. 6E; seam tape (80)) coupling the outer layer to the base layer (Fig. 6E; seam tape (80) reinforces couplings (40, 42) between layers (12, 16); [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0318868 to Luong (hereinafter, “Luong”) in view of U.S. Patent Application Publication No. 2010/0130903 to Rock (hereinafter, “Rock”).
Regarding claim 10, Luong teaches the limitations of claim 9.  That said, Luong does not teach wherein the base layer includes a seam coupling the first leg portion to the second leg portion.
However, Rock, in a related compression pants art, is directed to a compression pant garment (Fig. 1; Abstract) having leg portions (11) comprising individual pant legs (11a, 11b) that have a seamless construction and are then joined at a seam (19) to form the garment (10)(See [0042]-[0043]).  Specifically, Rock teaches wherein the base layer (10) includes a seam (19) coupling the first leg portion (11a) to the second leg portion (11b).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the base layer construction of Luong to instead have the leg portions 
Regarding claim 16, Luong teaches the limitations of claim 15.  That said, Luong does not teach wherein the base layer includes a seam coupling the first leg portion to the second leg portion.
However, Rock, in a related compression pants art, is directed to a compression pant garment (Fig. 1; Abstract) having leg portions (11) comprising individual pant legs (11a, 11b) that have a seamless construction and are then joined at a seam (19) to form the garment (10)(See [0042]-[0043]).  Specifically, Rock teaches wherein the base layer (10) includes a seam (19) coupling the first leg portion (11a) to the second leg portion (11b).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the base layer construction of Luong to instead have the leg portions coupled by a seam as disclosed by Rock.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the base layer construction of Luong to instead have the leg portions coupled by a seam as disclosed by Rock in order to provide a more simplified production process for constructing the base layer (i.e., a cut-and-sewn process; See Rock, [0043]) wherein the individual, tubular leg portions can be formed independently and then coupled together by stitching in a routine, well-known process that is adaptable to a high-productivity, assembly line environment. 
Regarding claim 20, Luong teaches wherein the base layer (12) includes a first, seamless leg portion (leg portion (15)) and a second, seamless leg portion (leg portion (17)) not explicitly teach the base layer further including a seam coupling the first leg portion to the second leg portion.
However, Rock, in a related compression pants art, is directed to a compression pant garment (Fig. 1; Abstract) having leg portions (11) comprising individual pant legs (11a, 11b) that have a seamless construction and are then joined at a seam (19) to form the garment (10)(See [0042]-[0043]).  Specifically, Rock teaches the base layer (10) further including a seam (19) coupling the first leg portion (11a) to the second leg portion (11b).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the base layer construction of Luong to instead have the leg portions coupled by a seam as disclosed by Rock.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the base layer construction of Luong to instead have the leg portions coupled by a seam as disclosed by Rock in order to provide a more simplified production process for constructing the base layer (i.e., a cut-and-sewn process; See Rock, [0043]) wherein the individual, tubular leg portions can be formed independently and then coupled together by stitching in a routine, well-known process that is adaptable to a high-productivity, assembly line environment. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0318868 to Luong (hereinafter, “Luong”).
Regarding claim 19, Luong teaches wherein the seam tape (Fig. 6E; seam tape (80)) couples lateral portions (lateral edges (35, 37)) of the front side portion (28) and the back side portion (32) to the base layer (12).  That said, although Luong does disclose upper portions (upper margin (20)) where the first layer (12) and the front side and back side portions of the second layer (16) are secured to one another (See Fig. 6E; [0023]), Luong does not explicitly teach that the seam tape couples upper portions of the front side portion and the back side portion to the base layer.
seam tape for providing additional reinforcement at couplings (See, [0040]). 
It would have been obvious for one of ordinary skill in the art at the time of filing to also apply the seam tape of Luong along the upper margin coupling of the first and second layers.  One of ordinary skill in the art at the time of filing would have been motivated to also apply the seam tape of Luong along the upper margin coupling of the first and second layers in order to provide additional reinforcement at the coupling of the layers along the upper margin. (See [0040]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0295859 to Butler and US D378317S to Wike disclose at least two-layer garments having spaces on a lateral thigh region of the garment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038.  The examiner can normally be reached on M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732